panagiota pam sotiropoulos petitioner v commissioner of internal revenue respondent docket no filed date sec_901 permits a u s citizen or resident to claim a credit against her federal_income_tax liability for income taxes paid to a foreign_country if such taxes are refunded in whole or in part the taxpayer is required to notify the sec- retary who is authorized to redetermine the u s tax sec_905 any_tax due as a result of the secretary’s redetermination is due on notice_and_demand sec_905 p is a u s citizen who lived and worked in the u k during on her u s returns for these years p claimed foreign tax_credits in amounts corresponding to the u k tax withheld by her employer p subsequently filed u k income_tax returns showing overpayments and applied for refunds of u k tax p received payments from u k taxing authorities but contends that the payments were not refunds within the meaning of sec_905 because her entitlement to refunds remains under investiga- tion in the u k p did not notify the secretary of these pay- ments pursuant to sec_905 following examination of p’s returns r mailed p a notice_of_deficiency for determining that the u k taxes had been refunded and dis- allowing the claimed foreign tax_credits p petitioned the court approximately a year after filing his answer r moved to dismiss the case for lack of jurisdiction r contends that he erred in issuing the notice_of_deficiency and that sec_905 authorizes him to redetermine p’s tax and col- lect it upon notice_and_demand held this court has jurisdic- tion to determine at a minimum whether the statutory provi- sion alleged to divest it of jurisdiction applies that is whether the u k taxes paid_by petitioner have been refunded in whole or in part within the meaning of sec_905 jeffrey l gould for petitioner scott a hovey for respondent opinion lauber judge currently before this court is respondent’s motion to dismiss for lack of jurisdiction the internal rev- enue service irs or respondent issued petitioner a notice_of_deficiency for tax years and petitioner timely peti- tioned the court for redetermination of the deficiencies verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie united_states tax_court reports respondent now argues that he erred in issuing the notice and that the court by virtue of sec_905 and sec_6213 sec_1 lacks subject matter jurisdiction over the substantive tax issue presented by the petition background petitioner is a u s citizen who lived and worked in london england during and at the time she peti- tioned this court she was employed by the london office of goldman sachs during she received employee com- pensation from goldman sachs which withheld united kingdom u k income_tax from her wages she filed u s and u k income_tax returns for each year at issue on a timely filed u s return for each year she claimed a foreign_tax_credit in a dollar amount equivalent to the u k tax with- held by goldman sachs on her u k tax_return for each year petitioner claimed substantial deductions attributable to investments in u k film partnerships she claimed these deductions under u k tax provisions that allowed investors in film partnerships to deduct highly leveraged investment costs against their earned_income in reliance on these deductions petitioner applied for refunds on her u k returns of the tax that her employer had withheld and paid over to u k taxing authori- ties sec_905 provides that if a taxpayer has claimed a credit for a foreign tax that is later refunded in whole or in part the taxpayer shall notify the secretary the irs is then authorized to redetermine the tax for that year and collect upon notice_and_demand any additional tax due see sec_905 petitioner received payments from the u k taxing authori- ties resulting from the submission of her u k returns however she contends that these payments were not refunds within the meaning of sec_905 both because her entitlement to refunds remains under investiga- tion by u k taxing authorities and because the application all statutory references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie sotiropoulos v commissioner of sec_905 is allegedly affected by provisions of the u s u k income_tax treaty as a result petitioner did not file amended u s returns for reporting reduced for- eign tax_credits nor did she otherwise notify the irs pursu- ant to sec_905 the irs commenced an examination of petitioner’s returns before or during the audit the irs was informed by u k taxing authorities that petitioner had invested in film partnerships had claimed substantial deductions attrib- utable thereto and had filed u k returns requesting refunds the irs determined that petitioner had received u k income_tax refunds of dollar_figure in dollar_figure in and dollar_figure in it therefore disallowed cor- responding amounts of foreign tax_credits that petitioner claimed on her u s returns rather than invoking sec_905 as authority for col- lecting the redetermined tax upon notice_and_demand the irs sent petitioner a notice_of_deficiency for this notice showed tax increases flowing from the credit adjust- ments and determined sec_6662 accuracy-related pen- alties the reductions to petitioner’s foreign tax_credits were the only adjustments the irs made to her returns for these years petitioner this court timely petitioned challenging respondent’s determinations approximately a year after filing his answer respondent moved to dismiss the case for lack of jurisdiction insofar as it concerns the adjustments to petitioner’s foreign tax_credits respondent contends that he erred in issuing the notice_of_deficiency that sec_905 authorizes him to redetermine petitioner’s tax and collect it upon notice_and_demand and that foreign_tax_credit adjustments of the sort involved here are expressly removed from deficiency procedures by a cross-reference from sec_6213 to sec_905 respondent acknowledges that the accuracy-related_penalties determined in the notice_of_deficiency properly fall under the jurisdiction of this court however respondent expresses his intention to con- cede these penalties if the court grants his motion to dismiss as to the foreign_tax_credit adjustments verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie united_states tax_court reports discussion this court always has jurisdiction to determine whether it has jurisdiction 135_tc_70 the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that congress has authorized us to consider see sec_7442 81_tc_879 in deter- mining whether we have jurisdiction over a given matter this court and the courts of appeals have given our jurisdic- tional provisions a broad practical construction rather than a narrow technical one 68_tc_779 when a statutory provision is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 i statutory framework a the tax_court as a prepayment forum the primary function of this court is to act as a convenient prepayment forum in which taxpayers can challenge irs deficiency determinations without paying the tax first see sec_6213 lewy v commissioner t c pincite boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 2d ed sec_6211 defines a deficiency and sec_6212 author- izes the irs to send a notice_of_deficiency if it determines a deficiency with respect to a taxpayer’s tax upon receipt of a notice_of_deficiency the taxpayer may petition this court for redetermination of the deficiency sec_6213 the peti- tion must be filed within days if the notice is mailed to a u s address or within days if as was true here the notice is addressed to a taxpayer outside the united_states ibid sec_6213 also places important restrictions on the irs’ ability to assess a deficiency and begin collecting the tax as a rule the irs may not assess an income_tax deficiency until it has mailed a notice_of_deficiency and the relevant period or days as applicable has elapsed sec_6213 if the applicable time window closes and the taxpayer does not verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie sotiropoulos v commissioner petition this court the irs may proceed with assessment and collection if a taxpayer timely petitions this court the irs may not assess the tax or proceed to collect it until the decision of the tax_court has become final ibid in certain circumstances the restrictions on assessment found in sec_6213 do not apply for example sec_6201 authorizes the irs to assess and begin collection_of_taxes determined by a taxpayer and shown on his or her return sec_6213 authorizes the irs to assess and begin collection of additional tax arising from a mathe- matical or clerical_error apparent on the face of a return the usual restrictions on assessment likewise do not apply to assessable_penalties see secs or in emergency situations such as termination and jeopardy assessments see sec_6851 sec_6852 sec_6861 b sec_905 sec_905 includes another quite specialized excep- tion to the restrictions on assessment set forth in sec_6213 subject_to certain limitations a u s citizen may elect to take a foreign_tax_credit against her u s income_tax_liability for income taxes paid_or_accrued to a foreign_country or u s possession sec_901 congress anticipated the dif- ficulty of ascertaining at the time the u s return is filed the exact amount of foreign tax that will ultimately be allow- able as a credit it accordingly provided in what is now sec_905 a special procedure for adjusting the credit when the taxpayer’s ultimate liability varies from the amount claimed sec_905 specifies three situations in which a u s taxpayer’s foreign_tax_credit must be adjusted a accrued taxes when paid differ from the amounts claimed as credits by the taxpayer b accrued taxes are not paid before the date years after the close of the taxable_year to which such taxes relate or c any_tax paid is refunded in whole or in part the regulations describe three situations as involving a foreign_tax_redetermination sec_1_905-3t temporary income_tax regs fed reg date if a foreign_tax_redetermination as thus defined these the provisions of the temporary regulations discussed in the text secs continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie united_states tax_court reports occurs sec_905 provides that the taxpayer shall notify the secretary who shall redetermine the amount of the tax for the year or years affected because the irs absent notice from the taxpayer generally will not know of revisions to the taxpayer’s foreign tax_liabilities the internal_revenue_code has long required self-reporting of such changes see generally 1_tc_1028 discussing sec_131 of the rev- enue act of a predecessor of sec_905 sec_6689 provides a strong incentive for taxpayers to comply with their self-reporting obligations under sec_905 imposing a penalty up to of the deficiency for failure to provide the notice required by sec_905 unless it is shown that such failure is due to reasonable_cause and not due to willful neglect with exceptions not relevant here the taxpayer is sup- posed to notify the secretary by filing an amended_return sec_1_905-4t temporary income_tax regs fed reg date an individual taxpayer is instructed to include with her amended_return a revised form_1116 foreign_tax_credit and information sufficient to enable the irs to redetermine her u s tax_liability see sec_1_905-4t temporary income_tax regs once the irs redetermines the taxpayer’s liability in accordance with sec_905 t he amount of tax if any due shall be paid_by the taxpayer on notice_and_demand by the secretary and the amount of tax overpaid if any shall be credited or refunded to the taxpayer sec_905 a cross-reference from sec_6213 confirms that the usual restrictions on assessment do not apply to sec_905 adjustments made by the irs see sec_6213 for assessments without regard to restrictions imposed by this section in the case of- a recovery_of foreign_income 905-3t and 905-4t temporary income_tax regs fed reg date were promulgated in t d 1988_2_cb_248 and were in effect through date they were amended by t d 2007_48_irb_1050 in date but the provisions dis- cussed herein remained substantially the same after that amendment the applicability of these provisions was set to expire on date see sec_1_905-3t f 905-4t f temporary income_tax regs fed reg date the provisions discussed in the text were in effect at all times relevant to this case verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie sotiropoulos v commissioner taxes see sec_905 sec_1_905-4t temporary income_tax regs subchapter_b of chapter of the code relating to deficiency procedures shall not apply with respect to the assessment of the amount due upon such redetermination ii analysis the irs determined deficiencies in petitioner’s income_tax for based on its contention that she had received refunds of u k taxes claimed as credits on her u s returns for those years the irs issued her a notice_of_deficiency and she timely petitioned this court respondent contends that we nevertheless lack jurisdiction because the increased tax determined in the notice_of_deficiency constitutes a sec_905 adjustment respondent contends that petitioner received u k tax refunds which triggered his duty to redetermine her u s tax under sec_905 this duty arises respondent con- tends regardless whether the commissioner has received notification from the taxpayer and regardless whether the taxpayer disputes the predicate for that section’s application because the irs has allegedly adjusted petitioner’s foreign tax_credits under sec_905 respondent argues that the redetermined tax is due on notice_and_demand under sec_905 and hence that this court lacks deficiency jurisdiction by virtue of the cross-reference to sec_905 from sec_6213 the fact that the irs sent peti- tioner a notice_of_deficiency is irrelevant according to respondent since the mailing and receipt of a notice do not automatically confer jurisdiction as a preliminary matter we agree with respondent that the internal_revenue_code not merely the issuance of a notice_of_deficiency confers jurisdiction on this court see 137_tc_220 rev’d on other grounds 729_f3d_869 8th cir while the thompson decision was reversed and remanded on other grounds the court_of_appeals did not disturb this portion of the holding and we see no reason to do so now however we do not agree with the other steps of respondent’s argument in urging that we lack jurisdiction respondent cites no caselaw but rather relies on what he regards as the plain verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie united_states tax_court reports language of the statute the problem with respondent’s posi- tion is that a plain reading of sec_905 describes a cir- cumstance that did not necessarily occur here sec_905 empowers the commissioner to collect on notice_and_demand only in the case of a redetermination under para- graph paragraph is structured as a conditional state- ment as relevant here it provides that if a foreign tax paid is refunded then the taxpayer is required to notify the sec- retary who shall then redetermine the tax here petitioner disputes that she received a refund of u k tax she con- tends that the payments she received from u k taxing authorities were not refunds within the meaning of sec_905 both because her entitlement to refunds remains under investigation in the u k and because the application of sec_905 is allegedly affected by provisions of the u s u k income_tax treaty and because she allegedly received no refunds she did not notify-and she contends that she had no obligation to notify-the secretary under sec_905 in short this is not a case where the taxpayer has con- ceded receipt of a foreign tax_refund by notifying the sec- retary filing an amended_return and self-reporting an increased tax_liability sec_905 applies only i f any_tax paid is refunded in whole or in part and peti- tioner contends that this condition has not been satisfied we necessarily have jurisdiction to determine whether sec_905 c -the statutory provision alleged to divest us of jurisdiction-applies the court confronted analogous facts in 66_tc_348 the taxpayer there claimed on its u s return a foreign_tax_credit for an accrued u k tax the taxpayer determined this credit by translating its accrued liability in british pounds into dol- lars at the exchange rate prevailing at the end of its fiscal_year namely dollar_figure dollar_figure the taxpayer’s u k tax_liability when subsequently paid was the same as its accrued liability in terms of british pounds in dollar terms however we make no findings at this stage of the case concerning the merits of petitioner’s arguments the only issue before us is the legal question whether we have subject matter jurisdiction to adjudicate her claims see 138_tc_67 citing 271_us_176 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie sotiropoulos v commissioner its u k tax_liability when paid was significantly lower than when accrued because the pound had depreciated and was then convertible into dollars at a rate of dollar_figure dollar_figure id pincite on audit the taxpayer contended that no adjustment to its foreign_tax_credit was required because its u k tax_liability in british pounds was the same when paid as when accrued the irs disagreed contending that because of the exchange rate differential the accrued taxes when paid differ ed from the amounts claimed as credits by the taxpayer within the meaning of sec_905 of the code the irs sent the taxpayer a notice_of_deficiency based on a redetermina- tion of its foreign_tax_credit and the taxpayer timely sought review in this court the court in comprehensive designers did not address the jurisdictional issue currently before us evidently because the parties had not raised it rather the court proceeded to the merits and ruled in favor of the irs see t c pincite as judge tannenwald framed the question we must decide whether the amount of petitioner’s foreign_tax_credit should be adjusted pursuant to sec_905 id pincite like the taxpayer in comprehensive designers petitioner disputes that a foreign_tax_redetermination has occurred just as the taxpayer in comprehensive designers disagreed that its accrued taxes when paid differ ed from the amounts claimed as credits petitioner disagrees that her u k tax has been refunded in whole or in part in each case the taxpayer did not file an amended_return or other- wise notify the secretary pursuant to sec_905 the irs determined a deficiency stemming from partial disallow- ance of the foreign_tax_credit the irs sent the taxpayer a sec_905 of the code which was similar in substance to the current statute provided if accrued taxes when paid differ from the amounts claimed as credits by the taxpayer or if any_tax paid is refunded in whole or in part the taxpayer shall notify the secretary or his dele- gate who shall redetermine the amount of the tax for the year or years affected the original version of the statute enacted in read simi- larly if accrued taxes when paid differ from the amounts claimed as cred- its by the taxpayer or if any_tax paid is refunded in whole or in part the taxpayer shall notify the commissioner who shall redetermine the amount of the tax due and the amount of tax due upon such redetermina- tion if any shall be paid_by the taxpayer upon notice_and_demand rev- enue act of pub_l_no sec_222 sec_40 stat pincite verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie united_states tax_court reports notice_of_deficiency and the taxpayer timely sought redeter- mination of that deficiency in our court in comprehensive designers and on other occasions we decided the merits of questions concerning foreign_tax_credit adjustments described in sec_905 and its predecessors in each case without addressing the jurisdictional issue that respondent raises now the statutory scheme that congress has created generally affords taxpayers a prepayment forum to contest disputed taxes the code provides limited exceptions to this rule allowing the commissioner to assess the tax summarily for example where the taxpayer has reported a tax on her return or made obvious mathematical errors in computing her tax see sec_6201 sec_6213 the common thread in these non-emergency situations is that the assessment is uncontroverted and does not need independent review since the taxpayer does not dispute that the tax is owing this statutory scheme supports the outcome in comprehensive designers and the other precedents we have cited which afforded taxpayers a prepayment forum for contesting the application of sec_905 and its predecessors at this point we need not decide whether we have subject matter jurisdiction over all aspects of this controversy at the see 36_tc_265 discussing sec_131 of code rev’d on another issue 314_f2d_96 6th cir h 8_tc_1333 rejecting contention that amounts received from u k taxing authorities were not ‘refunded’ within the meaning of that word as used in sec_131 of t176_f2d_704 3d cir 1_tc_1028 determining for- eign tax_credit adjustment when irs issued notice_of_deficiency after tax- payer failed to comply with the mandate of sec_131 by failing to no- tify the commissioner in that it had received a refund of part of the foreign tax even in the case of mathematical errors congress has determined to afford taxpayers a prepayment forum by providing that the deficiency pro- cedures prescribed by this subchapter shall apply if the irs reassesses the tax after the taxpayer timely requests that the assessment be abated see sec_6213 the ability to cure before assessment of some as- sessable penalties is additional evidence of a system intended to provide taxpayers meaningful opportunities to remedy the problem before assess- ment see eg sec_6702 frivolous_return penalty does not apply if tax- payer withdraws frivolous submission within days of receiving notice from the irs verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie sotiropoulos v commissioner very least we have jurisdiction to determine our jurisdiction we thus have jurisdiction to decide whether the statutory provision alleged to divest us of jurisdiction applies ie whether the u k taxes paid_by petitioner have been refunded in whole or in part within the meaning of sec_905 this will afford petitioner a prepayment forum for resolving the central issue that she raises on the merits namely that the amounts she received from u k taxing authorities during were not refunds to reflect the foregoing an order will be issued denying respond- ent’s motion to dismiss for lack of jurisdic- tion f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a sotiro jamie
